DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement and amendments to the claims filed on January 6, 2021 have been received and entered. Claims 1, 8, 12 have been amended, while claims 10, 14, 16-18, 20-22 have been canceled. Claims 29-38 have been newly added. 
Claims 1-9, 11-13, 15, 19, 23-37 and 38 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of claims 1-9, 11-12, 13, 15, 29 and 38 (group I) in the reply filed on January 6, 2021 is acknowledged.  The traversal is on the ground that new claims 29 and 38 should be included in Group I because these two claims also relate to the nucleic acid of claim 1. Applicant’s argument was found persuasive, therefore, newly added claims 29 and 38 are rejoined with the elected invention of group I. Applicant further traverse the restriction requirement by arguing that cited prior art contribute over claimed invention. Applicant argues that a comparison of SEQ ID NO: 5 encoded protein and Ai’s SEQ ID NO: 9 fails to disclose the amino acid substitution. Applicant argues that searching composition and method together would not be burdensome because claims embrace same type of products.  This is not found persuasive because base claim is broad and not limited to SEQ ID NO: 5 or specific substitution. In fact, the special technical feature linking the invention of groups I-IV is a modified calcium binding motif of SEQ ID NO: 1 or variant thereof. Ai teaches GCaMP6f comprising a nucleic acid sequence SEQ ID NO: 1 and that GCaMP6f codes for a fusion protein comprising GFP and Calmodulin, i.e., a calcium binding motif and a second selectable marker. Ai further teaches that calmodulin is fused to the GFP and M13, and therefore said calmodulin is considered as being a modified form of a calcium binding motif. Further, Ai discloses GCaMP6 variants comprising an amino acid substitution, for instance at position 79. Ai also teaches a method for quantitating changes of calcium levels in cells using the vector disclosed. Therefore, prior art does not contribute over prior art. Applicant’s argument of search burden is not found persuasive, because instant application is a national stage filing under 35 U.S.C. 371 and according to MPEP 1893.03(d), whether or not a serious burden is required is not a proper basis of traversal in a national stage application. Furthermore, as stated in previous office action prior art teaches the special technical 
Claims 19, 23-28, 30-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 6, 2021.
Priority
This application is a 371 of PCT/US17/57153 filed on 10/18/2017, which claims priority from US provisional application no 62/409,941 filed on 10/19/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2019, 03/24/2020 and 10/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claims 1-9, 11-12, 13, 15, 29 and 38 are under consideration. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 12-13, 15 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu Ze-Yue. (Basic & Clinical Medicine, 2016, 36(6): 763-766)/Addgene plasmid #51085, dated 6/29/2015, wayback machine) as evidenced by Ai et al (USPGPUB 20150226755, dated 8/13/2015).
a calcium binding motif Calmodulin that further comprises M13 (limitation of claim 38) (see para. 4, 29).  It is noted that said calmodulin is considered as being a genetically modified form of a calcium binding motif because GCaMP6 variants comprises an amino acid substitution, for instance at position 115 and 79 (V115T mutation or I79T) (figure 3, para 26) (limitation of claim 7)for quantitating changes of calcium levels in cells. In the instant case, the nucleic acid disclosed by Yue et al/addgene and those embraced by the instant claims appear to be structurally same. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). ''When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'' In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior ad products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. (MPEP 2112.01).
With respect to claim 4-6, Yue et al/addgene teach that the first detectable marker is GFP and/or second detectable marker (tdtomato)  is a variant thereof, which are distinguishable from teach other (see page 764, section 1.1, col. 1, para. 2 and addgene website). With respect to claim 12, Yue et al/addgene teach that the nucleic acid further comprises NLS that facilitates the expression of tomato(red) florescent protein in nucleus of the neuron (see figure 1). 
With respect to claim 15, Yue et al//addgene teach an isolated primary neuron comprising p-AAV-hSyn1 GCaMP6f-P2A-tomato (see abstract, figure 1 and purpose).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-13, 15 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu Ze-Yue. (Basic & Clinical Medicine, April 2016, 36(6): 763-766)/Addgene plasmid #51085, dated 6/29/2015, wayback machine) as evidenced by Ai et al (USPGPUB 20150226755, dated 8/13/2015) and Suzuki et al (Nature Communication, 2014, 5, 4153, 1-13, IDS).
With respect to claims 1-3, 13, Yue et al/addgene teach an AAV vector comprising p-hSyn1 GCaMP6f-P2A-tomato comprising  a nucleotide sequence comprising the human synapsin promoter, which is a neuron specific promoter, a calcium binding motif and first detectable marker GFP comprising a modified calcium binding motif and second detectable marker linked via a P2A to the calcium binding motif of calmodulin via a P2A, wherein the nucleotide does not encodes an ER localization or mitochondrial localization sequence (see abstract, page 764, section 1.1, col. 1, para. 2). It is relevant to point out the calcium binding motif GCaMP6f inherently is genetically modified as evident from the teaching of Ai who teaches GCaMP6f codes for a fusion protein comprising first detectable marker GFP fused with a calcium binding motif Calmodulin that further comprises M13 (limitation of claim 38) (see para. 4, 29).  It is noted that said calmodulin is considered as being a genetically modified form of a calcium binding motif because GCaMP6 variants comprises an amino acid substitution, for instance at position 115 and 79 (V115T mutation or I79T) (figure 3, para 26) (limitation of claim 7)for quantitating changes of calcium levels in cells.

    PNG
    media_image1.png
    822
    909
    media_image1.png
    Greyscale

With respect to claim 4-6, Yue et al/addgene teach that the first detectable marker is GFP and/or second detectable marker is a variant thereof, which are distinguishable from teach other (see page 764, section 1.1, col. 1, para. 2 and addgene website). 
With respect to claim 12, Yue et al/addgene teach that the nucleic acid further comprises NLS that facilitates the expression of tomato(red) florescent protein in nucleus of the neuron (see figure 1). 
With respect to claim 15, Yue et al//addgene teach an isolated primary neuron comprising p-AAV-hSyn1 GCaMP6f-P2A-tomato (see abstract, figure 1 and purpose).
	Yue differ from claimed invention by not disclosing at the modified calcium binding motif comprises at least one genetic modification comprises at least one amino acid E31 ID, E67D, F92W, E104D or D133E substitution.
	Before the effective filing date of instant application, Suzuki discloses that for a Ca2+ indicator is useful for intracellular applications, it has to have a reduced affinity for Ca2+ and that E31D/F92W/E104D/D133E mutant had the desired low Ca2+ affinity (Kd=368 microM) (see page 2, col. 2, para. 4) and a large dynamic range (Fmax/Fmin=4.2).
	Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the nucleic acid disclosed in Yue by introducing substitutions disclosed by Suzuki into GCaMP 6f of Yue, to lower Ca2+ binding affinity of KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

	Claims 1, 8 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu Ze-Yue. (Basic & Clinical Medicine, 2016, 36(6): 763-766)/Addgene plasmid #51085, dated 6/29/2015, wayback machine)  as evidenced by Ai et al (USPGPUB 20150226755, dated 8/13/2015),  Suzuki et al (Nature Communication, 2014, 5, 4153, 1-13, IDS) as applied above and further in view of Nanki et al (USP 6783958, dated 8/31/2004).
The teaching of Yue/Addgene, Ai and Suzuki have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing the calcium binding motif comprises a SEQ ID NO: 5 with at least one modification. 
However, before the effective filing date of instant application, Nanki et al teach nucleic acid encoding CaM protein comprising amino acid sequence as set forth in SEQ ID No: 4 that has 100% sequence identity to SEQ IN NO: 5 (see sequence search result).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It is relevant to note that Suzuki discloses that for a Ca2+ indicator is useful for intracellular applications that has a reduced affinity for Ca2+ and that E31D/F92W/E104D/D133E mutant of CaM had the desired low Ca2+ affinity (supra, page 2, col. 2, para. 2).  
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the nucleic acid disclosed in Yue/addgene by introducing substitutions of Suzuki into the CaM sequence as set forth in Nanki, to lower Ca2+ binding affinity, with a reasonable expectation of success, at the time of the instant invention, in using said construct in quantitating changes of calcium levels within a cell. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It would have been a routine optimization to introduce at least one or more amino acid E31D, E67D, F92W, E104D or D133E substitution as suggested in Suzuki in the known calcium binding motif as disclosed in Nanki to achieve desired low Ca2+ affinity using the construct of Yue/addgene, with reasonable expectation of success. One of skill in the art would have been expected to have a reasonable expectation of success because Suzuki successfully reported introducing substitutions into CaM sequence to lower Ca2+ binding affinity of GCaMP6, thereby increasing utility of the Ca2+ sensor encoded by the construct. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue. (Basic & Clinical Medicine, 2016, 36(6): 763-766)/Addgene plasmid #51085, dated 6/29/2015, wayback machine)  as evidenced by Ai et al (USPGPUB 20150226755, dated 8/13/2015) as applied above and further in view of Chen et al (Neuron76, 297–308, October 18, 2012, 297-308). 
The teaching of Yue/Addgene, Ai have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing by nucleic acid does not comprises any localization signal.
However, before the effective filing of instant application, it was known that as assay could be developed to measure calcium levels in the cytoplasm of a cells without using any localization signal in the construct of Yue/Addgene. For instance, Chen et al teach an in vitro construct comprising a modified CaMP2.2c operably linked to a coding sequence of tdTomato via a 2A peptide (P2A) sequence (See page 305, col. 1, para. 4). Chen teaches co-expressing GCaMPs and the red fluorescence protein tdTomato in the same construct using the 2A peptide (P2A) sequence. Chen further teaches normalizing for transfection efficiency by calculating the ratio of fluorescence intensity ratio of GCaMPs/tdTomato (See page 298, col.1, para. 3).  It is further disclosed that at the single cell level, both GCaMP2.2c and GCaMP3 were homogeneously distributed in the cytoplasm without nuclear localization (Figures 1B, 1Bb1, and 1Bb2; Figures S2B, S2Bb1, and S2Bb2).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the nucleic acid disclosed in Yue Addgene, Ai by removing the NLS from the construct as suggested by Chen to measure the basal level of cytosolic level of Ca2+ in the cells, with a reasonable expectation of success, at the time of the instant invention, in using said construct in quantitating changes of calcium levels within cytosol of said cells. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art emphasized the importance of determining basal levels of fluorescence and KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim Rejections - 35 USC § 112-written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-9, 11-12, 13, 15, 29 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim embraces a modified calcium binding motif modified to reduce calcium binding affinity by at least a factor of five compared to naturally occurring calcium binding motif. Dependent claims limit the modified calciumRESPONSE TO RESTRICTION REQUIREMENTPage 3 Application Yumber: 16 343.057Dkt: 3730.029US1 Filing Date: April 18. 2019binding motif comprises at least one genetic modification or, wherein the modified calcium binding motif comprises at least one amino acid E31 ID, E67D, F92W, E104D, or D133E substitution and wherein the modified calcium binding motif has a calcium dissociation constant (Kd) greater than 1 M or greater than 100 M.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that ''applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1 117. The specification does not ''clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1116.
The genus of modified calcium binding motif not identified by any structure  that is modified to reduce calcium binding affinity by at least a factor of five compared to naturally occurring calcium binding motif, other than the  modified calcium binding motif comprises substitutions of E31D/F92W/E104D/D133E of SEQ ID NO. 5, encompassed within the genus of modified calcium binding motif have not been disclosed. Based upon the prior art there is expected to be sequence variation among the species of sequences of calcium binding motif showing contemplated biological activity. The specification teaches that the term "modified," includes  a nucleic acid or amino acid sequence refers to any change in one or more nucleic acids and/or amino acids. It is disclosed that nucleic acid and/or amino acid mutations include deletions, insertions, and/or substitutions (see para. 94). In some embodiment the modified calcium binding motif comprises Troponin C or GCaMP (see para. 134, 140). The specification contemplates GCaMP variants can be constructed by any method known in the field, including, for example, by PCR of the coding region using mutagenic primers and/or site-directed mutagenesis at selected positions. Non-limiting examples of GCaMP variants include GCaMP1, GCaMP2, GCaMP3, GCaMP4, GCaMP5, and GCaMP6 (see para. 135). For PCR using degenerate primers, temperature of the second annealing step (see para. 135 of the specification). However, prior to instant invention, it was generally known that PCR amplification can result in mutations (Rychlik et al. Nuc. Acids Res. 18:6409-6412, 1990). The specification does not provide any functional properties to the resulting sequence of any of the variants of CaM. The specification further teaches that the calcium binding affinity of calmodulin is reduced by modifying (e.g., addition, deletion or substitution) of at least one amino acid of SEQ ID NO. 5. In some embodiments, the Ca.sup.2+ binding affinity of calmodulin is reduced by modifying (e.g., addition, deletion or substitution) more than 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 amino acids of SEQ ID NO. 5. The specification further teaches substitution of SEQ ID NO. 5 comprises at least one of E11K, T26G, E31A, E31Q, E31D, L36M, Q41L, E67D, K751, E84R, E87K, F92W, affinity by at least a factor of five compared to naturally occurring calcium binding motif. The claimed invention as a whole is not adequately described if the claims require essential or critical elements or motifs which are not adequately described in the specification and which is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998). In the instant case, the claimed embodiments of modified calcium binding motif, other than the calcium binding motif comprises substitutions of E31D/F92W/E104D/D133E of SEQ ID NO. 5 encompassed within the genus of modified calcium binding motif lack a written description. The specification fails to describe what DNA molecules fall into this genus. The skilled artisan cannot envision the detailed chemical structure of the encompassed modified calcium binding motif of any structure modified to reduce calcium binding affinity by at least a factor of five compared to naturally occurring calcium binding motif, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v.Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 UsPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF'S were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
 Therefore, Applicant was not in possession of the genus of modified calcium binding motif modified to reduce calcium binding affinity by at least a factor of five compared to naturally occurring calcium binding motif as encompassed by the claims. University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient 
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Addgene (pAAV-hSyn1-mRuby2-GSG-P2A-GCaMP6f) as evidenced by Pages et al (Front. Neuroanat, 2015, 1-12)
Goedhart et al (PLoS One, 2011, 6(11), e27321, 1-8)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632